Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-23, 25-30, 32-34 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Shim et al. (US. Pub. No. 2016/0360344 A1; hereinafter “Shim”)

Regarding claim 18, Shim teaches a smartwatch (see Shim, fig. 4B), comprising: 
a transmitter/receiver unit (see Shim, fig. 1a, wireless unit 110); and a display unit (see Shim, fig. 1a, display 151), 
wherein the smartwatch is designed to receive diagnosis notifications of a plurality of automation technology field devices via the transmitter/receiver unit (see 

Regarding claim 19, Shim teaches the smartwatch according to claim 18, wherein the transmitter/receiver unit is a radio unit according to the NFC/RFID standard, according to the Bluetooth standard, or according to the WLAN standard (See Shim, para. [0051]).

Regarding claim 20, Shim teaches the smartwatch according to claim 18, wherein the smartwatch is designed to display only the device statuses of those field devices of the plurality of field devices that are located geographically within a predefined distance from the smartwatch (see Shim, fig. 5, S520).

Regarding claim 21, Shim teaches the smartwatch according to claim 20, further comprising: a locating unit for determining the current geographic position of the smartwatch (see Shim, fig. 1a, location 115, para. [0124]), wherein the smartwatch is connected via the transmitter/receiver unit to a server which holds 

Regarding claim 22, Shim teaches the smartwatch according to claim 20, wherein the smartwatch is designed to compare a signal strength of the transmitted telegrams of the plurality of field devices using the transmitter/receiver unit and to determine the distance from the smartwatch to the each of the plurality of field devices via the signal strength (see Shim, fig. 4C, para. [0147]).

Regarding claim 23, Shim teaches the smartwatch according to claim 22, wherein the smartwatch is designed to transmit to a server identification information of a field device of the plurality of field devices located within the predefined distance from the smartwatch, wherein the server is designed to identify the respective measurement location of the field device and at least one further field device associated with the respective measurement location and notify the smartwatch of the respective measurement location with the corresponding further field device, wherein the smartwatch is designed to receive diagnosis notifications of the further field device and to display the classified device statuses sorted according to the respective measurement location (see Shim, fig. 4C, device locations 550, 560, status 554, 564).

Regarding claim 25, Shim teaches the smartwatch according to claim 18, wherein the smartwatch is designed to output an alarm signal, including a vibration signal or an acoustic signal, to the wearer of the smartwatch as soon as a defined device status is detected by one of the plurality of field devices (see, Shim, para. [0076,166]).

Regarding claim 26, Shim teaches the smartwatch according to claim 18, wherein the smartwatch is designed to read out the diagnosis notifications of the field devices directly from the plurality of field devices via the transmitter/receiver unit (see Shim, para. [0166]).

Regarding claim 27, Shim teaches the smartwatch according to claim 18, wherein the smartwatch is designed to read out the diagnosis notifications of the plurality of field devices via the transmitter/receiver unit from a server which holds the respective diagnosis notifications (see Shim, para. [0129-130], wireless AP).

Regarding claim 28, teaches the smartwatch according to claim 26, wherein the smartwatch is designed to compare the classified device statuses which are based on the diagnosis notifications read out directly from the plurality of field 

Regarding claim 29, Shim teaches the smartwatch according to claim 18, wherein the smartwatch is designed to show the classified device statuses as symbols, which symbols differ in shape, color, and/or size depending on the device status, wherein the symbols are designed to be selectable and wherein the smartwatch is designed to access the respective field device after selection of one of the symbols and to retrieve further maintenance-relevant information from this field device (see Shim, fig. 9, 920, para. [0186]).

Regarding claim 30, Shim teaches the smartwatch according to claim 29, wherein the smartwatch is designed to offer a wearer of the smartwatch further query options which are sent to the field device depending on the received maintenance-relevant information of the field device (see Shim, fig. 9, 940).

Regarding claim 32, Shim teaches the smartwatch according to claim 29, wherein the symbols are selectable with one hand via the display unit, which 

Regarding claim 33, Shim teaches the smartwatch according to claim 18, further comprising: sensor elements, including pressure sensors, humidity sensors, temperature sensors, and/or body value sensors, which detect environmental parameters of the smartwatch and/or body functions, including a blood pressure or a pulse, of a wearer, wherein the smartwatch is designed to determine the environmental parameters and/or body functions at the point in time at which a diagnosis notification is received and to link them to the diagnosis data (see Shim, fig. 1, sensor 140, para. [0041]).

Regarding claim 34, Shim teaches a method for maintaining an automation technology system in which a plurality of field devices is integrated, comprising: 
providing a smartwatch, including: 
a transmitter/receiver unit (see Shim, fig. 1a, wireless unit 110); and
 a display unit (see Shim, fig. 1a, display 151), 
wherein the smartwatch is designed to receive diagnosis notifications of a plurality of automation technology field devices via the transmitter/receiver unit (see Shim, fig. 5, S520, para. [0152]), to analyze the received diagnosis notifications (See 
receiving diagnosis notifications of a plurality of field devices using the smartwatch (see Shim, fig. 5, S520, para. [0152]); 
analyzing the received diagnosis notifications using the smartwatch (See Shim, fig. 6, S620); 
classifying the received diagnosis notifications into predefined device statuses, including into device statuses according to the NAMUR recommendation (see Shim, fig. 13, para. [0212-213], notification settings); and 
displaying the classified device statuses of the field devices (see Shim, fig. 6, S630, para. [0161-162]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim as applied to claim 18 above, and further in view of Kang et al. (US. Pub. NO. 2018/0367330 A1; hereinafter “Kang”).

Regarding claim 24, Shim teaches the smartwatch according to claim 18. 
Shim is silent to teaching that wherein the smartwatch is configurable in such a way that at least one permanent field device is set, the classified device status of which is displayed at all times, irrespective of a distance between the smartwatch and the permanent field device.
In the same field of endeavor, Kang teaches a device wherein the smartwatch is configurable in such a way that at least one permanent field device is set, the classified device status of which is displayed at all times, irrespective of a distance 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Shim with the teaching of Kang in order to improve the control system for smart devices (see Kang, para. [0011]). 

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim as applied to claim 29 above, and further in view of Waseen et al. (US. Pub. No. 2016/0258638 A1; hereinafter “Wassen”).

Regarding claim 31, Shim teaches the smartwatch according to claim 29. 
Shim is silent to teaching that wherein the smartwatch is designed to establish, after selection of one of the symbols, a communication connection to a location assigned beforehand to the respective field device, including a help desk or a service technician.
In the same field of endeavor, Waseen teaches a device wherein the smartwatch is designed to establish, after selection of one of the symbols, a communication connection to a location assigned beforehand to the respective field device, including a help desk or a service technician (see Waseen, fig. 7A, 73, para. [0035]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEN W HUANG/            Primary Examiner, Art Unit 2648